Cook, J.,
dissenting. I respectfully dissent because former R.C. 3937.18(A)(2) can be read just one simple way. “The limits of liability for an insurer providing underinsured motorist coverage shall be the limits of such coverage, less those amounts actually recovered under all * * * insurance policies covering persons liable to the insured.” This sentence, meant to delimit the amount of underinsurance coverage available to an injured party, never uses the word “damages.” The word “limits” is used twice. Yet, the majority holds that this sentence allows the insurer to set off amounts recovered from the tortfeasor’s insurer against the “insured’s total damages” rather than against the “limits of such [underinsured motorist] coverage.”
Whatever the tortuous route the court took in Savoie and its progeny, this case just cannot be legitimately decided upon recent decisional law. To do so ignores clear statutory language.
In Savoie, the court determined under what circumstances a tortfeasor is underinsured in multiple-claimant situations. Notwithstanding the language of Savoie’s third syllabus, that case did not make a specific finding that the provision authorizing the setoff against policy limits is ambiguous or unconstitutional. The setoff issue was not squarely presented to the Savoie court. Nowhere in that decision did the court engage in a supporting analysis that negated former R.C. 3937.18(A)(2)’s clear provision on setoffs. The Savoie court did not cite the relevant language of former R.C. 3937.18(A)(2), and the noun “setoff’ appears nowhere in the Savoie opinion.
Here the court had an opportunity to concede the point that, despite all the jigsawing to this area of the law and overlays applied in the more complex, multiple-claimant cases, the statute itself decides this uncomplicated case. I regret that it did not.
I would reverse the judgment of the court of appeals.
Moyer, C.J., concurs in the foregoing dissenting opinion.